Citation Nr: 1242806	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA compensation in the calculated amount of $9,853.96.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1993.  He was subsequently recalled to active duty for periods including the verified periods from February 2004 to December 2004 and from July 2006 to December 2007.  He again entered onto active duty in November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the Milwaukee Committee on Waivers and Compromises (COWC) dated in April 2010, which denied waiver of recovery of the overpayment.  In April 2011, the COWC granted a partial waiver of the debt, in the amount of $3,989.97.  He was notified, in May 2011, that his request for waiver had been approved; however, as discussed below, the waiver grant was only partial.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to waiver claims, the statute pertaining to waiver claims contained its own notice provisions, which must be satisfied.  See Barger v. Principi, 16 Vet. App. 132 (2002); see 38 U.S.C.A. § 5302 (West 2002).  

First, there appears to be an outstanding hearing request.  In June 2010, the Veteran submitted a substantive appeal, in which he requested a Decision Review Officer (DRO) hearing, and the Board cannot find evidence of any action taken on this DRO hearing request.  The Veteran's address has changed, however, and he did not, in any event, live near the location of the Milwaukee COWC.  

Second, it does not appear that the Veteran has received sufficient notice as to how the overpayment was calculated.  In a statement dated in October 2010, the Veteran asked that his account be audited, and expressed his belief that the "VA owe approximately $2,000.00, in overpayment for debt collection."  In carefully reviewing the file, the Board finds that he has not challenged the validity of the debt, but, rather, is basing this statement on numerous letters from VA which have reported varying amounts as the overpayment.  Significantly, he does not dispute that he was on active duty for the relevant time periods, nor does he dispute that he received VA compensation during the relevant periods of active duty.  A Veteran is precluded from receiving VA disability compensation payments while concurrently receiving active service pay, which includes pay received for active duty, ACDUTRA, or INACDUTRA.  38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2012).  

His perplexity as to the amount of the overpayment derives from the numerous VA notices which have, for the most part, have not fully explained the amount to be considered for overpayment, i.e., the principal amount of the debt.  Instead, these notices have tended to inform him of the total amount still owing at the time of the notice.  In contrast, the amount of the overpayment at issue does not reflect any additional amounts due to interest or penalties, or any amounts which have been recouped, and, as such, are no longer owed because the debt has been paid back.  

Thus, an explanation of the overpayment is in order.  The total overpayment at issue in this case was created from two separate overpayments, both resulting from retroactive terminations of compensation, due to the Veteran's continued receipt of VA compensation after he had been recalled onto active duty.  The amount of the overpayment at issue has been listed on various documents, including the statement of the case, as $7,701.60.  The actual amount of the original overpayment at issue, however, was $13,843.93, resulting from two overpayments.  The first was created due to the Veteran's recall to active duty for the period from July 13, 2006, to December 28, 2007.  VA informed him, in April 2008, that it proposed to terminate his VA compensation for that period of time, and he was notified of the termination in August 2008.  In a letter dated in December 2008, the DMC notified him that an overpayment of $7,701.60, had been created as a result.  

Before the DMC notice was mailed; however, he again entered onto active duty beginning November 26, 2008, when he reported to Fort Leonard Wood, Missouri.  (It appears as if he may still be either on active duty, or recently separated, as a Disability Evaluation System proposed rating dated in July 2012 indicates that a Physical Evaluation Board (PEB) was in process to discharge the Veteran.)  In May 2009, he was notified that VA proposed to terminate his VA compensation effective November 26, 2008, and in August 2009, he was notified of the termination.  A copy of this DMC notice is not in the claims file or the Virtual VA file, but, according to the April 2010, COWC decision, the Veteran was notified by DMC in a letter dated September 2, 2009, that an additional debt of $6,142.33, had been created.  A copy of this DMC notice is not in the claims folder or Virtual VA file.  

In correspondence received at VA (via the Fort Leonard Wood intake site) on March 9, 2010, the Veteran requested waiver of recovery of an overpayment, in the amount of $9,377.93.  This amount was obtained from a November 2009 letter from the Department of the Treasury Financial Management Service.  He claimed financial hardship and a VA processing error.  As noted above, however, that amount was the total owing at that time, and did not include amounts recouped.  

In a COWC decision dated April in 2010, the Veteran's request for waiver was denied on the basis that the waiver request had not been timely filed.  This decision noted that the original amount of the debt was $7,701.60; that it was now $9,176.03; and that he had been notified of the overpayment in December 2008 and in September 2009 of an increase of $6,142.33.  The April 2010 notice to him of that decision stated that his request for waiver of pension [sic] indebtedness in the amount of $13,843.93, was denied.  

The notice from VA dated in April 2010 referred to the amount of $13,843.93, which is the sum of two debts mentioned in the decisions, $7,701.60, and $6,142.33, resulting from overpayments created by retroactive award actions in August 2008 and August 2009.  The timeliness decision did not differentiate between the two, and the issue was identified as an overpayment in the amount of $7,701.60, the earlier debt.  However, the later debt of $6,142.33, was included in the discussion finding the waiver request to be untimely.  In the June 2010 statement of the case, although the amount of the overpayment was listed as $7,701.60, both overpayments were discussed in the continued denial on the basis of an untimely waiver request.  

In a COWC decision dated in April 2011, the Veteran's appeal was found to be timely.  Again, although the issue was identified as an overpayment in the amount of $7,701.60, the later debt of $6,142.33, was included in the discussion.  Moreover, the March 2010 waiver request was stamped as received at the VA intake site at Fort Leonard Wood on March 9, 2010, only 7 days after the 180 day period for the later debt of $6,142.33, had expired, and it is likely that circumstances beyond the debtor's control which may have delayed his receipt of the notice.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  In this regard, he was again on active duty throughout this time period, and not at his home of record.  Therefore, the Board finds that the RO, implicitly or explicitly, found both overpayments to be timely.  

Thus, the total overpayment originally at issue was in the amount of $13,843.93, which results from two overpayments, in the amounts of $7,701.60, and $6,142.33.  However, the April 2011 COWC decision also granted a partial waiver, in the amount of $3,989.97; therefore, the remaining amount for waiver consideration is $9,853.96.  As noted above, although this amount has been recovered, the Veteran is still eligible for waiver consideration of the overpayment.  38 C.F.R. § 1.967(a) (2012).

In his March 2010 statement, he said that in April 2006 he had been notified of his future deployment to Iraq in June 2006, and he said he submitted a financial hardship form to VA.  He said he was later told, upon inquiring, that VA had lost his paperwork.  However, in May 2006, he had requested waiver of an overpayment which resulted from VA compensation paid during another period of active duty, from February 2004 to December 2004.  Concerning that waiver request, he said, in May 2006, that financial hardship information would be forthcoming, and financial hardship information, while relevant to a waiver request, would not be relevant to a notice to VA that he had been recalled to active duty.  That waiver request was denied by COWC in January 2007.  He did not appeal, and that overpayment is not before the Board.  

Although the Veteran and his representative have stated that he should not be responsible for VA mistakes, and that he properly provided VA with notice, the substance of the allegations referred to the timeliness issue, which the RO granted, based on that information.  Therefore, the Board finds that the validity of the debt has not been challenged, and the sole issue before the Board is waiver of recovery of the overpayment in the amount of $9,853.96.  

With respect to waiver of recovery of any remaining overpayment, it has already been determined that there is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  Therefore, he must be notified of the elements of "equity and good conscience" which must be considered by the adjudicator, i.e.: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  In this regard, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the closest available location to his home.

2.  Contact the Veteran and inform him of the following: 

*  Tell him that the issue on appeal is waiver of recovery of the following overpayments:
* $7,701.60, resulting from compensation paid while he was on active service from July 2006 to December 2007.  Of this, the RO waived $3,989.97, leaving $3,711.63, for waiver consideration.  
* $6,142.33, resulting form compensation paid for the period from November 2008 to August 2009, while he was on active duty.
The total amount of the overpayment which was not waived, and is still on appeal, is $9,853.96, which is separate from the amount (if any) he still currently owes.  

*  Inform the Veteran of the elements of equity and good conscience to be considered in his claim, set forth above.  

*  Tell him that if he is claiming financial hardship, he should complete and return an updated Financial Status Report, VA Form 5655.  Tell him he may also provide supplemental information describing how recovery of the overpayment has caused financial hardship.  He may also comment on any of the other factors of equity and good conscience.

2.  After allowing a reasonable time for response and completion of any indicated actions, such as a hearing, review the Veteran's request for waiver of recovery of the overpayment in the amount of $9,853.96.  If the decision is less than a complete grant of the benefit sought, issue a supplemental statement of the case, then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


